Citation Nr: 1133178	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  09-39 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Propriety of a reduction from a 10 percent disability rating to a noncompensable (zero percent) rating for piriformis and scalenus anticus syndrome of the right side of the lower back, effective from June 1, 2009.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to September 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

On December 2, 2010, the Veteran appeared and testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.

At the December 2010 hearing, the Veteran indicated that he desired to withdraw his appeal regarding a claim of entitlement to Chapter 35 Dependents' Educational Assistance and whether termination of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was proper.  Therefore, the Board finds that the appeals of those issues have been withdrawn.  See 38 C.F.R. § 20.204 (2010).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was granted service connection for piriformis and scalenus syndrome of the lower back in December 2004; a disability rating of 10 percent was assigned, effective October 1, 2004.

2.  Following a September 2008 VA examination, the RO proposed to reduce the rating for service-connected piriformis and scalenus syndrome from 10 percent to zero percent.

3.  By a rating decision in March 2009, the RO implemented the reduction, effective from June 1, 2009.

4.  The September 2008 VA examination, which the RO relied upon in reducing the evaluation for the Veteran's piriformis and scalenus syndrome was inadequate to be used as a basis for reduction. 

5.  The Veteran does not have a currently diagnosed right ankle disability.

6.  The Veteran does not have a currently diagnosed left ankle disability.


CONCLUSIONS OF LAW

1.  Restoration of a 10 percent rating for the Veteran's service-connected piriformis and scalenus syndrome of the right side of the lower back is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.124a, Diagnostic Code (DC) 8521 (2010).

2.  The Veteran does not have a right or left ankle disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Propriety of Reduction

The Veteran contends that the reduction from 10 percent to zero percent for his service-connected piriformis and scalenus anticus syndrome of the lower back, right side, was not warranted.  He asserts that the 10 percent evaluation should be restored.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where a reduction in rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, rating action will be taken.  The reduction will be made effective the last day of the month in which a 60-day period from the date of notice to the payee expires.  The Veteran will be notified and given 60 days to present additional evidence.  38 C.F.R. § 3.105(e) (2010).

However, a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155.  Prior to reducing a Veteran's disability rating, VA is required to comply with VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2010); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

It is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  38 C.F.R. § 4.1.  If an examination report does not contain sufficient detail, or the diagnosis is not supported by the findings on the examination report, it must be returned as inadequate for rating purposes.  38 C.F.R. § 4.2.  When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  38 C.F.R. § 4.13.  Finally, it must be considered that the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  Indeed, when VA reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio and will be set aside.  Greyzck v. West, 12 Vet. App. 288, 292 (1999); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).

In this case, the Veteran's 10 percent rating was in effect from October 1, 2004, to June 1, 2009, a period of less than five years.  Therefore, the provisions of 38 C.F.R. § 3.344(a) do not apply in this case, and the evaluation can be reduced on reexamination demonstrating improvement in the disability.  38 C.F.R. § 3.344(c) (2010) (authorizing reduction of a rating in effect for less than five years on the basis of examination disclosing improvement).  

A review of the record shows that the Veteran was granted service connection for piriformis and scalenus anticus syndrome of the right side of the lower back by way of a December 2004 rating decision.  That grant was based on a June 2004 examination performed while the Veteran was still on active duty.  At that time, the Veteran complained of bilateral pain radiating from his hips.  Examination of the hip area muscles revealed marked tenderness of the tensor fascia lata muscle, gluteus medius, and gluteus medias muscle.  The ongoing discomfort/pressure over those muscles was noted to cause the radiation of myofascial pain down the side of the Veteran's legs.  Pressure over the sciatic nerve and piriformis muscle reconfirmed the presence of pain and numbness in the back of the Veteran's legs.  The Veteran was diagnosed as having mild piriformis and scalenus anticus syndrome on the right side.  

The Board notes that the Veteran's service-connected piriformis and scalenus anticus syndrome was initially evaluated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8599-8521.  Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2010).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the DC number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the peripheral nervous system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a DC to a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2010).  In this case, the RO has determined that the DC most analogous to the Veteran's piriformis and scalenus anticus syndrome is DC 8521, which pertains to paralysis of the external popliteal nerve.  Under DC 8521, a 10 percent rating is assigned for incomplete paralysis of the external popliteal nerve that is mild in nature.  

In September 2008, the Veteran underwent a VA contract examination.  The Veteran reported his previous diagnosis of piriformis and scalenus anticus syndrome, which he indicated resulted in numbness and tingling one to two times a day.  The Veteran stated that he had not received any treatment for the condition since service.  Neurological examination of the lower extremities revealed normal motor function.  Sensory examination was also normal to light touch.  The examiner found the Veteran's diagnosis of piriformis and scalenus anticus syndrome of the lower back to be unchanged, noting that the Veteran continued to suffer from back pain.

The results to the September 2008 examination formed the basis the RO's proposal to reduce the Veteran's disability rating from 10 percent to zero.  Specifically, in a November 2008 rating decision, the RO noted that the Veteran's VA treatment records failed to document treatment related to his piriformis or scalenus anticus syndrome.  The RO noted that the Veteran's posture and gait were within normal limits and did not require the use of an assistive device on examination in September 2008 examination.  The RO further found the Veteran's motor function, sensory examination, and reflexes were within normal limits at that time.  The RO therefore proposed to reduce the Veteran's disability rating because the medical evidence contained no objective neurological findings.  

Thereafter, the Veteran submitted a December 2008 notice of disagreement, protesting the reduction of his piriformis or scalenus anticus syndrome.  The Veteran also requested a hearing, which was held on February 3, 2009.  The informal hearing conference report noted that the matter would be held open for 30 days for the Veteran to submit additional evidence related to his piriformis or scalenus anticus syndrome.  It does not appear that additional records were received by VA within 30 days.  (The Board notes that in May and October 2009, the Veteran submitted private medical records.)  On March 11, 2009, the RO issued a decision implementing the proposed rating reduction.  The RO indicated that a noncompensable rating had been assigned as there was no evidence of a neurological abnormality found on examination in September 2008.  

Upon review of the evidence of record, the Board finds that the reduction of the Veteran's 10 percent rating was improper.  Significantly, the September 2008 contract examiner did not specifically address whether the Veteran's service-connected piriformis and scalenus anticus syndrome had improved since his June 2004 VA examination and, if so, whether that improvement actually reflected improvement in his ability to function under the ordinary conditions of life and work.  See Faust, supra; 38 C.F.R. § 4.2.  On the contrary, the September 2008 examiner made no mention of the findings in the June 2004 VA examination report.  Indeed, there is no indication that the Veteran's claims folder had been reviewed by the September 2008 examiner or that he otherwise had access to June 2004 VA examination report or the other pertinent evidence in the Veteran's claims folder prior to examining the Veteran.  See Tucker v. Derwinski, 2 Vet. App. 201, 203 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).

The Board is mindful that, in implementing the proposed rating reduction, the RO weighed the results of the Veteran's September 2008 contract examination, which indicated that the Veteran's service-connected piriformis and scalenus anticus syndrome no longer met the criteria for a 10 percent rating because there was no evidence of neurological abnormality.  Although the RO noted that the Veteran's service-connected disability was rated by analogy, it does not appear that the RO considered whether the Veteran demonstrated symptomatology analogous to that set forth in DC 8521.  Rather, the RO stated that "[a] noncompensable evaluation is assigned unless there is incomplete paralysis of the foot movements which is mild."  

Moreover, the RO failed to make a specific finding that the Veteran's ability to function under the ordinary conditions of work and life had actually improved since his prior June 2004 VA examination, which had formed the basis for the award of his 10 percent rating; nor was any such determination made by the September 2008 examiner.  See Faust, supra.  

Given the inadequacies in the September 2008 contract examination, the Board finds that the evidence of record was insufficient for the RO to reduce the Veteran's disability rating and, thus, that reduction was improper.  The RO's failure to comply with the general regulatory requirements applicable to all rating-reduction cases renders the reduction from 10 percent to zero percent void ab initio as not in accordance with the law, and thus the Board will restore the 10 percent schedular rating as though it had never been reduced.  See 38 U.S.C.A. § 1155; Kitchens, supra.

II.  Service Connection

A.  Analysis

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  With regard to how evidence is considered when adjudicating a claim, the United States Court of Appeals for the Federal Circuit stated that:

[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Davidson, 581 F.3d. at 1316 (quoting Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007)).  

Alternatively, the second and third elements of service connection can be demonstrated through continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

The Veteran asserts that he has right and left ankle disabilities as a result of his military service.  Specifically, he states that during basic training, he rolled both of his ankles because he was issued low-cut sneakers with no ankle support.  He reports treatment with ice and ace bandages and states that he was given a boot chit.  The Veteran further alleges that his ankle problems have persisted since service and that he now wears ankle braces on both ankles for stability.

A review of the Veteran's service treatment records (STRs) reveals that in June 2004, the Veteran reported an aching pain his ankle due to changes in the weather.  His STRs are otherwise negative for complaints of or treatment related to the ankles.  A November 2001 treatment entry shows that that the Veteran had presented to the podiatry clinic, complaining that his sneakers took the skin off of his feet.  No complaints related to either ankle were documented.  Examination of the Veteran's feet revealed that his skin was intact.  He was deemed fit to wear sneakers.  In March 2003, the Veteran was seen for a knee injury.  There was no indication of any ankle injury at that time.  Treatment records dated in May and June 2003 show complaints of back and knee pain, but fail to mention any complaints of ankle pain.  A March 2003 report of medical history shows that the Veteran had dislocated his right knee in December 2002.  On a February 2004 report of medical history, the Veteran noted a history of swollen and painful joints, stating that he had dislocated both knees and hurt his wrist.  That report is silent for complaints related the Veteran's ankles.  A respirator user certification examination performed that same month notes a history of knee problems in December 2002 for which the Veteran was placed on light duty.  The Veteran reported that he was healthy other than his knees.  The Veteran was medically discharged due to bilateral chondromalacia patellae.  

On examination in June 2004, the Veteran was noted to have a good range of ankle motion.  Range-of-motion testing conducted during the September 2008 contract examination was normal.  The examiner specifically noted that motion was not limited by repetitive use, pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner found no evidence of additional limitation of motion caused by flare-ups.  The Veteran's ankle reflexes were 1+ bilaterally.  

A September 2009 private medical record noted a history of recurrent ankle sprains, as reported by the Veteran.  An August 4, 2010 VA treatment record contains the Veteran's assertion that on subsequent days approximately one week prior, he rolled his right and left ankles.  Examination of the ankles was unimpressive.  Swelling and tenderness were not observed.  X-rays did not show any acute injury.  The assessment was bilateral ankle pain.  The Veteran was referred to orthopedics for ankle braces.  

The Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  As such, an essential element of a service connection claim is the establishment of a current disability.  The evidence reflects that the Veteran does not have a diagnosed left or right ankle disability.  The Veteran has stated that he injured his ankles in service and has experienced pain and instability since that time.  However, without a diagnosed or identifiable underlying malady or condition, pain alone does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir.2001).  Although a private medical record noted a history of recurrent ankle sprains, there is no indication that the Veteran had any such diagnosis.  Nor is his self-reported history of recurrent ankle sprains supported by the private and VA treatment records contained in the claims folder.

The Board notes that lay evidence may be sufficient to establish a current diagnosis.  See Jandreau, 492 F.3d at 1377 (describing situations when lay evidence can be competent and sufficient to provide medical diagnosis).  Here, however, the Veteran has not provided lay evidence of a current diagnosis.  He has reported having recurrent strains, but there is no indication that a chronic ankle disability has been diagnosed separate from the Veteran's other orthopedic and neurologic problems.

The Board notes that the Veteran has not been afforded a VA medical examination in connection with his claims of service connection for right and left ankle disabilities.  A medical examination may be warranted in cases, such as this, where there is no evidence of a current disability but there is evidence of a persistent or recurrent symptom of a disability, such as pain.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  However, as will be discussed in greater detail below, because the Veteran has proffered no evidence other than his own assertions that his ankle pain may be related to his military service, a VA examination is not warranted in this case.  Id.  (See the analysis below regarding the credibility of statements that ankle problems have been continuous since military service.)  Thus, in the absence of proof of currently diagnosed disability, the Board finds that service connection for a right or left ankle disability may not be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."). 

B.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO received the Veteran's claims for service connection for ankle disability in August 2008.  That same month, the RO sent to him a letter notifying him of the evidence required to substantiate his service connection claim.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the August 2008 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his STRs, VA outpatient treatment records, VA examination reports, private medical evidence, and lay statements in support of his claim, to include his December 2010 hearing testimony.  

The Board has considered whether a VA examination was required in connection with the Veteran's claim of service connection for a bilateral ankle disability under the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4).  In accordance with those provisions, a medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

McLendon, supra.

The evidence of record is such that the duty to obtain medical examinations was not triggered in this case.  

Here, as stated above, although there is no evidence that the Veteran has a current right or left ankle disability, his complaints of pain are competent lay evidence of persistent or recurrent symptoms of a disability.  See Jandreau, supra (holding that a veteran is competent to describe observable symptoms, such as pain).  The Veteran has also provided lay statements regarding an in-service ankle injury and continued symptoms.  However, there is no evidence that suggests that an ankle problem may be related to service.  The Veteran's STRs are negative for any indication of ankle pain, save for one entry in June 2004 when he complained of ankle pain brought on by changes in the weather.  Further, although the Veteran stated that he was treated for ankle problems in service, his STRs contain no such evidence of any treatment.  His STRs document complaints in November 2001 related to his shoes, but note that those complaints were made with regard to the skin on his feet rather than his ankles.  Further, he was found to be fit to wear sneakers, which is contrary to the Veteran's assertion that he received a boot chit. 

Moreover, although the Veteran states that he has experienced ankle pain since his alleged injury during boot camp, his STRs are silent for ankle pain until June 2004, despite the fact that he was seen for numerous complaints of pain related to his knees and back.  Indeed, on no report of medical history did the Veteran indicate that he had injured his ankles or was experiencing ankle pain and in February 2004, he reported to be in good health except for his bilateral knee pain.  Moreover, save for the notation of a history of recurrent ankle sprains in September 2009, the Veteran post-service medical records are silent for complaints of ankle pain until August 2010 at which time the Veteran reported having rolled his ankles one week.  

The Board finds that the absence of complaints of ankle pain during or after service weighs against a finding that the Veteran had suffered continuous ankle pain from the time of his alleged injury during boot camp.  Accordingly, the Board finds that there is no credible evidence of continuity of symptomatology so as to warrant a medical examination in this case.  See McLendon, 20 Vet. App. at 83 (holding that "credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation" may indicate that a current disability "may be associated" with military service).  Further, the only evidence suggesting a link between the Veteran's ankle pain and his service is his own statements.  The Board notes that generally etiology of dysfunctions and disorders is a medical determination.  See Jandreau, 492 F.3d at 1374-75; see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion with regard to his ankle pain, especially in light of the fact that the evidence fails to demonstrate an ankle injury in service.  See Jandreau, supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, there is no requirement to obtain a VA medical examination in this case.  See McLendon, 20 Vet. App. at 85-86; see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting appellant's argument that his "conclusory generalized statement that his service illness caused his present medical problems was enough to entitle him to a medical examination under the standard of [38 U.S.C.A. § 5103A(d)(2)(B).]").  The Board therefore finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Reduction of a 10 percent rating for piriformis and scalenus anticus syndrome of the right lower back was improper; restoration of a 10 percent rating is granted.

Service connection for a right ankle disability is denied.

Service connection for a left ankle disability is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


